Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.04.07
                                                                          13:12:16 -05'00'



                  People v. Pearson, 2020 IL App (2d) 180182



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JAMIE PEARSON, Defendant-Appellant.



District & No.     Second District
                   No. 2-18-0182



Filed              September 3, 2020



Decision Under     Appeal from the Circuit Court of Winnebago County, No. 17-CF-337;
Review             the Hon. Brendan A. Maher, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Thomas A. Lilien, R. Christopher White, and
Appeal             Zachary Wallace (law student), of State Appellate Defender’s Office,
                   of Elgin, for appellant.

                   Marilyn Hite Ross, State’s Attorney, of Rockford (Patrick Delfino,
                   Edward R. Psenicka, and John G. Barrett, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE JORGENSEN delivered the judgment of the court, with
                   opinion.
                   Justices Bridges and Brennan concurred in the judgment and opinion.
                                              OPINION

¶1       Defendant, Jamie Pearson, appeals from his conviction under section 17-57(a)(2) of the
     Criminal Code of 2012 (Code) (720 ILCS 5/17-57(a)(2) (West 2016)) of defrauding a drug or
     alcohol screening test by substituting a sample with the intent of defeating that test. He
     contends that the evidence was insufficient to support his conviction. The primary contested
     issue is a narrow one. Defendant concedes that, during urine testing required as a condition of
     his probation, he used a device that dispensed a substance that appeared to be urine. However,
     he contends that, because the State presented no evidence that the substance was something
     other than his own urine, the evidence was insufficient as a matter of law to show that the
     sample was “substituted.” He also contends that section 17-57(b) of the Code (720 ILCS 5/17-
     57(b) (West 2016)) barred the trial court from inferring from his use of the device that he
     substituted a sample. We reject both of defendant’s arguments, and we therefore affirm.

¶2                                         I. BACKGROUND
¶3       The evidence at defendant’s bench trial showed that his probation required him to submit
     to urine testing for drug and alcohol use. Angela Brun of the Winnebago County Adult
     Probation Department explained the precautions taken to ensure valid testing. A probationer
     subject to urine testing was required to call a phone number every morning to learn whether
     he or she would be ordered to provide a urine “drop” that day. If a probationer was ordered to
     provide a sample, he or she was required to report to the probation office, where an employee
     of the testing company accompanied him or her to a restroom to watch the probationer urinate
     into a cup.
¶4       On February 9, 2017, defendant was ordered to provide a urine sample. Devonte Meadows,
     an employee of the testing company, accompanied defendant to a restroom to supervise the
     sample collection. Meadows quickly noticed that defendant was dispensing his sample from a
     plastic device that superficially resembled a penis. The sample had the appearance of urine.
     Meadows accepted the sample as usual but called security as soon as defendant was out of
     sight. He discarded the sample on the instruction of someone from the Winnebago County
     Sheriff’s Office.
¶5       As he left, defendant was stopped by sheriff’s deputies. He was handcuffed to a bench in a
     detention area near the building’s front desk. A sheriff’s deputy, Dennis Hill, then escorted
     defendant to the jail and asked for the device. Defendant told Hill that he did not have it because
     “people in the probation area or the urinalysis area had taken it from him.” Hill searched the
     detention area and found the device in a garbage can near the bench to which defendant had
     been handcuffed. Hill identified the device as a “Whizzinator,” which consisted of a plastic
     object shaped like a penis. A tube connected the device to a bag, and a waistband secured the
     device. Hill saw a small amount of fluid in the bag and in the tube.
¶6       The trial court found defendant guilty. The court cited Hill’s testimony that defendant said
     that others had taken the device from him, thus indirectly admitting that he had it before. The
     court found that defendant’s use of the device was circumstantial evidence of his intent to
     defeat the urine test. The court sentenced defendant to two years’ imprisonment, and defendant
     timely appealed.



                                                  -2-
¶7                                             II. ANALYSIS
¶8          Defendant was convicted under section 17-57(a)(2) of a single count of defrauding a drug
       or alcohol screening test. That section provides that it is unlawful for a person to “substitute or
       spike a sample or advertise a sample substitution or other spiking device or measure, with the
       intent of attempting to foil or defeat a drug or alcohol screening test.” 720 ILCS 5/17-57(a)(2)
       (West 2016).
¶9          The original indictment alleged that defendant “knowingly substituted or spiked a sample
       *** with the intent of attempting to foil or defeat a drug or alcohol screening test, in that the
       defendant wore and used a device that dispensed urine that was not his own urine.” The State
       amended the indictment to allege that defendant “wore and used a device that dispensed a
       liquid.” Defendant objected to this amendment, but the court ruled that it was a matter of “form
       over substance.”
¶ 10        On appeal, defendant admits that he used the device to dispense a liquid for testing, but he
       argues that his conviction must be reversed because the State failed to prove that the fluid it
       dispensed was not his urine. He asserts that the commonly understood definition of “substitute”
       requires the replacement of one thing by a different thing. Defendant concludes that the State
       did not prove that he “substitute[d]” (720 ILCS 5/17-57(a)(2) (West 2016)) anything for the
       test sample, as is required for a conviction under section 17-57(a)(2) of the Code.
¶ 11        Defendant concedes that he intended to substitute a fraudulent sample, but he challenges,
       as a matter of law, the trial court’s inference that he achieved that substitution. He argues that
       the court’s inference relied on an incorrect understanding of what “substitute” means and was
       prohibited under section 17-57(b) of the Code.
¶ 12        The parties agree that our review is de novo because the issues involve applying the law to
       undisputed facts. We agree with the parties that our review is de novo. See People v. Smith,
       191 Ill. 2d 408, 411 (2000) (“Because the facts are not in dispute, defendant’s guilt is a question
       of law, which we review de novo.”). However, we reject both of defendant’s arguments.
¶ 13        Defendant argues that, under the dictionary definition of “substitute,” something can be
       “substituted” only when “one item [is] replaced by another, different item.” Defendant argues
       that a urine sample is a “substitute” under the statute only if it is produced by someone other
       than the testing subject. In other words, defendant claims that any urine sample from a single
       individual is inherently the same as any other sample from that person. He thus contends that
       it is impossible as a matter of law for one sample from a given individual to be “substituted”
       for a sample from the same person. This argument both produces an absurd result and fails
       logically.
¶ 14        Defendant claims that the legislature did not criminalize the submission of one’s own
       previously collected urine to cause a screening test to register a false negative. However, if that
       were true, the purpose of section 17-57(a) would be largely defeated, at least as it applies to
       urine testing. We are not so bound to plain-language statutory interpretations that we must
       rigidly follow a provision’s language to an absurd result. See, e.g., People v. Vara, 2016 IL
       App (2d) 140849, ¶ 34 (we must presume that the legislature does not intend an absurd result).
       Regardless of that, defendant’s argument about the provision’s meaning is based on a false
       premise.
¶ 15        Defendant’s argument is premised on the assumption that, for purposes of compliance with
       the statute, one sample of a person’s urine is identical to all other samples of that person’s


                                                    -3-
       urine. We reject this assumption. The content of a person’s urine varies from day to day and
       hour to hour based on, for instance, what that person has consumed. This is the premise upon
       which drug and alcohol screening tests are based and why test scheduling is randomized and
       concealed from the subjects until the last minute. The change in a person’s urine over time also
       explains why a probationer might attempt to defraud the test by providing an old, clean sample
       of his or her urine. Given the inherent differences of samples, which depend on when they are
       collected, it is absurd to say that a previously collected sample of a probationer’s urine is the
       same thing as a fresh sample. Even under defendant’s definition, providing an old urine sample
       qualifies as a “substitution” for a new sample, even if both samples are from the same person.
¶ 16       Defendant also argues that section 17-57(b) (720 ILCS 5/17-57(b) (West 2016)) must be
       read so that “evidence of a device may be used only to ‘infer an intent to violate’ section [17-
       57](a)(2) when [a device] accompanies a sample.” (Emphases added.) Put another way, he
       contends that the “possession or use of a device” may serve as proof of the intent to defeat a
       drug test but cannot serve as proof of the substitution of a sample. This proposed interpretation
       of section 17-57(b) as limiting reasonable inferences by the trier of fact is unpersuasive.
¶ 17       Section 17-57(b) provides:
                “The trier of fact may infer intent to violate this Section if a heating element or any
                other device used to thwart a drug or alcohol screening test accompanies the sale,
                giving, distribution, or marketing of synthetic or human substances or other products[,]
                or instructions that provide a method for thwarting a drug or alcohol screening test
                accompany the sale, giving, distribution, or marketing of synthetic or human substances
                or other products.” 720 ILCS 5/17-57(b) (West 2016).
       The language of this section is notably convoluted; indeed, the final clause appears to be the
       result of a proofreading error. However, the section makes clear that a trier of fact may infer a
       defendant’s intent to violate the provision from his or her delivery together, or marketing
       together, of items or instructions used to thwart drug and alcohol screening tests. Thus, for
       instance, a defendant’s sale of a urine substitute together with a heating element and
       instructions on how to warm the urine substitute to body temperature would allow a trier of
       fact to infer that the defendant intended to violate parts of section 17-57(a) relating to
       marketing or delivery.
¶ 18       Despite the confusing language, the clear purpose of section 17-57(b) is to allow the
       inference of criminal intent when certain items are bundled—sold or marketed in kits to defeat
       screening tests. The section reflects that many items that might be used to thwart screening
       tests, such as small heaters or chemicals suitable for producing urine substitutes, individually
       have licit uses. Defendant asks us to read section 17-57(b) to bar triers of fact from making
       otherwise proper inferences from defendants’ possession of devices useful for thwarting
       screening tests. The legislature had no plausible reason to limit such inferences, and we reject
       that reading as producing an absurd or inconvenient result. See Vara, 2016 IL App (2d)
       140849, ¶ 34.
¶ 19       We hold that a substitution under section 17-57(a)(2) does not require proof that the
       substance submitted during a screening test is not the urine of the person being tested. We
       further hold that section 17-57(b) does not bar a trier of fact from inferring that a person who
       uses a device like a Whizzinator to provide a urine sample has made a substitution under the
       statute. Accordingly, we affirm defendant’s conviction.


                                                   -4-
¶ 20                                   III. CONCLUSION
¶ 21   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 22   Affirmed.




                                             -5-